COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-07-119-CV



IN RE VINCENT PETRELLA	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and writ of habeas corpus and request for emergency relief and is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ of mandamus and writ of habeas corpus and request for emergency relief are denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM





PANEL A:  CAYCE, C.J.; HOLMAN and GARDNER, JJ.



DELIVERED:  April 9, 2007

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.